ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




          UDI #10, LLC v. Department of Public Health, 2012 IL App (1st) 103476




Appellate Court            UDI #10, LLC, d/b/a Pekin Manor, Plaintiff-Appellant, v. THE
Caption                    DEPARTMENT OF PUBLIC HEALTH; WILLIAM BELL, Acting
                           Deputy Director of the Department of Public Health; and DAMON T.
                           ARNOLD, Director of the Department of Public Health, Defendants-
                           Appellees.



District & No.             First District, Third Division
                           Docket No. 1-10-3476


Rule 23 Order filed        December 28, 2011
Rule 23 Order
withdrawn                  January 24, 2012
Opinion filed              February 1, 2012


Held                       An order affirming an administrative decision of the Department of
(Note: This syllabus       Public Health that plaintiff nursing home violated the Nursing Home
constitutes no part of     Care Act when its employees failed to perform CPR on a resident was
the opinion of the court   affirmed where section 3-702 of the Act, which deals with investigations
but has been prepared      of complaints, applied rather than section 3-212(a), which deals with
by the Reporter of         inspections, and although the Department did not comply with the
Decisions for the          provision of section 3-702 stating that the facility “shall” be notified of
convenience of the         the Department’s findings within 10 days of the determination, that
reader.)
                           provision was not mandatory, and the Department did not lose
                           jurisdiction when notification was given more than 10 days after the
                           determination.
Decision Under                Appeal from the Circuit Court of Cook County, No. 10-CH-6144; the
Review                        Hon. William O. Maki, Judge, presiding.


Judgment                      Affirmed.


Counsel on                    Polsinelli Shughart PC, of Chicago (Jason T. Lundy and Meredith A.
Appeal                        Duncan, of counsel), for appellant.

                              Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                              Solicitor General, and Paul Racette, Assistant Attorney General, of
                              counsel), for appellees.


Panel                         PRESIDING JUSTICE STEELE delivered the judgment of the court,
                              with opinion.
                              Justices Neville and Murphy concurred in the judgment and opinion.



                                                 OPINION

¶1          Plaintiff, UDI #10, LLC, d/b/a Pekin Manor (UDI), appeals from a circuit court order
        affirming an administrative decision that UDI violated the Nursing Home Care Act (Act)
        (210 ILCS 45/3-101 et seq. (West 2008)). After an administrative hearing, the Department’s
        director determined UDI committed a Type “A” violation when its employees failed to
        perform cardiopulmonary resuscitation (CPR) on R11, a resident of UDI’s Pekin Manor
        facility. The trial court found the Department retained jurisdiction over the matter and that
        UDI relied on an incorrect section of the Act. We affirm.

¶2                                         BACKGROUND
¶3          R1 was a 77-year-old resident of UDI, a 92-bed skilled nursing home care facility located
        in Pekin, Illinois. Pekin Manor is licensed by the Department as a skilled nursing facility that
        provides care, treatment and residency to the elderly. On August 19, 2007, R1 experienced
        a choking incident. Later that day, he choked again and became unresponsive, which led his
        wife to call UDI staff for help. The staff failed to perform CPR, although they were unsure
        whether he had a do not resuscitate (DNR) order. Additionally, they did not stay with him
        until paramedics arrived, contrary to the facility policy. When the paramedics arrived, they
        were neither met at the door nor directed to R1’s room, which was also contrary to facility

               1
                   R1’s name is withheld to protect his identity.

                                                      -2-
     policy. When the paramedics found the correct room, no UDI staff members were attending
     R1, who was not breathing and had no pulse. The paramedics then performed CPR on R1.
     They noted R1 had large amounts of food in his mouth and oropharynx, which they suctioned
     out. They transported him to the hospital, where he later died that same day.
¶4        As a result of R1’s death, a complaint was filed, leading to the Department investigating
     UDI. The investigation revealed a DNR order was signed by R1’s wife on August 9, 2007,
     and R1 signed one himself on August 16, 2007. However, UDI requires a doctor’s signature
     on the DNR orders, which neither document contained. The investigation also revealed
     UDI’s policy requires a resident’s DNR status to be kept in his or her chart. R1’s chart did
     not indicate whether he had a DNR order. The Department found UDI failed to follow its
     own policies when it did not ensure that its staff performed emergency treatment on R1.
¶5        On March 7, 2008, the Department issued a notice to UDI of a Type “A” violation of the
     Act and the Department’s regulations. The notice explained the incident, issued a conditional
     six-month license for UDI, assessed a $10,000 fine against UDI, and indicated UDI would
     be placed on a quarterly list of violators of the Act. Additionally, the notice informed UDI
     of its right to request an administrative hearing regarding the decision.
¶6        UDI exercised its right to a hearing in March 2008. In May 2008, UDI filed a motion to
     dismiss the charge for lack of jurisdiction. UDI argued the Department’s March 7, 2008,
     determination that UDI violated the Act fell outside the 60-day time frame mandated in
     section 3-212(c) of the Act (210 ILCS 45/3-212(c) (West 2008)). The Department filed a
     response asserting the time frame for determining violations is merely directory, not
     mandatory, and therefore, there was no loss of jurisdiction.
¶7        In September 2008, a Department administrative law judge (ALJ) recommended denying
     UDI’s motion to dismiss, reasoning UDI’s argument was based on section 3-212(c) of the
     Act (210 ILCS 45/3-212(c) (West 2008)), which applies to violations discovered during
     general Department inspections. Here, the violation was based on an inspection pursuant to
     an outside complaint. The Department’s acting deputy director denied the motion to dismiss.
¶8        UDI then sought administrative review of the denial of its motion to dismiss in the circuit
     court. The trial court found the Department’s jurisdiction was proper in this case and that
     section 3-702(d) of the Act (210 ILCS 45/3-702(d) (West 2008)) applied, not section 3-
     212(c) of the Act (210 ILCS 45/3-212(c) (West 2008)), because the violation was determined
     after a complaint investigation. The court therefore held it lacked jurisdiction over UDI’s
     administrative review action. The matter continued before the Department.
¶9        On September 29, 2009, the ALJ conducted a hearing on UDI’s motion to dismiss. On
     January 14, 2010, the ALJ issued a written recommendation to the director concluding the
     Department proved UDI violated regulations regarding DNR orders and emergencies, and
     to have the violation classified as Type “A.” On January 20, 2010, the acting deputy director
     adopted the ALJ’s report and recommendation. On February 11, 2010, UDI filed a complaint
     for administrative review in the circuit court, alleging the Department lacked jurisdiction for
     failing to comply with section 3-212(c) of the Act. The circuit court affirmed the acting
     deputy director’s decision on November 4, 2010. UDI filed a timely notice of appeal to this
     court on November 16, 2010.


                                               -3-
¶ 10                                       DISCUSSION
¶ 11       At issue is whether the circuit court erred in affirming the final administrative order
       finding the Department had jurisdiction. UDI argues the Department lost jurisdiction over
       UDI’s alleged violations when it issued a notice 183 days after the survey, in violation of
       section 3-212(c) of the Act. In its brief, the Department argues section 3-702 of the Act
       applies, not section 3-212(c) of the Act. Thus, we evaluate whether section 3-212(c) of the
       Act, which addresses inspections, or section 3-702(c) of the Act, which addresses complaints
       and investigations, is controlling. Because the construction of a statute is a question of law,
       we review the merits of this cause de novo. In re Application of County Treasurer & Ex
       Officio County Collector of Cook County, 2011 IL App (1st) 101966, ¶ 20.

¶ 12                                Inspection Under the Act
¶ 13       Section 3-212 of the Act, entitled “Inspection,” states in pertinent part:
           “The Department, whenever it deems necessary in accordance with subsection (b), shall
           inspect, survey and evaluate every facility to determine compliance with applicable
           licensure requirements and standards.” 210 ILCS 45/3-212(a) (West 2008).
       When the inspection is complete, a report is submitted to both the licensee and the regional
       office of the Department:
           “The Director shall then determine whether the report’s findings constitute a violation
           or violations of which the facility must be given notice. *** Violations shall be
           determined under this subsection no later than 60 days after completion of each
           inspection, survey and evaluation.” 210 ILCS 45/3-212(c) (West 2008).

¶ 14                        Complaints and Investigations Under the Act
¶ 15       Section 3-702(a) of the Act states in pertinent part:
           “A person who believes that this Act or a rule promulgated under this Act may have been
           violated may request an investigation. *** The Department shall act on such complaints
           via on-site visits or other methods deemed appropriate to handle the complaints with or
           without such identifying information, as otherwise provided under this Section.” 210
           ILCS 45/3-702(a) (West 2008).
¶ 16       The Department investigates all complaints alleging abuse within seven days of receiving
       them, unless the complaint is regarding abuse or neglect indicating a resident’s life is in
       imminent danger, which would be investigated within 24 hours. All other complaints are
       investigated within 30 days. If a complaint is classified as “a valid report,” the Department
       has 30 days to determine whether any rules or provisions of the Act have been violated. 210
       ILCS 45/3-702(d) (West 2008). In particular, the Act provides:
           “In all cases, the Department shall inform the complainant of its findings within 10 days
           of its determination unless otherwise indicated by the complainant, and the complainant
           may direct the Department to send a copy of such findings to another person.*** The
           Department shall also notify the facility of such findings within 10 days of the

                                                 -4-
            determination, but the name of the complainant or residents shall not be disclosed in this
            notice to the facility. The notice of such findings shall include a copy of the written
            determination; the correction order, if any; the warning notice, if any; the inspection
            report; or the State licensure form on which the violation is listed.” 210 ILCS 45/3-702(e)
            (West 2008).
¶ 17        Our supreme court has stated that “[t]he primary rule of statutory construction is to
       ascertain and give effect to the intention of the legislature, and that inquiry appropriately
       begins with the language of the statute.” People v. Woodard, 175 Ill. 2d 435, 443 (1997). If
       the language of a statute is clear and unambiguous, we do not resort to other aides of
       statutory construction. Id. at 443. In determining the statute’s plain meaning, we consider the
       statute in its entirety, the subject being addressed, and the apparent purpose of the legislature
       in enacting the statute. In re Application of County Treasurer, 2011 IL App (1st) 101966,
       ¶ 21. If possible, a statute should be construed so that no language is rendered meaningless
       or superfluous. Id. Where a statute’s meaning is ambiguous, courts may look beyond the
       statutory language and consider the law’s purpose, the evil that it was intended to remedy,
       and the statute’s legislative history. Id. ¶ 22. Furthermore, we may consider the resulting
       consequences from construing the statute in either manner and presume the legislature
       intended no inconvenient, absurd or unjust consequences. Id.
¶ 18        When a statute specifies a time for the performance of an official duty, the statute will
       be considered directory only if the rights of the parties cannot be injuriously affected by
       failure to act within the time indicated in the statute. Lincoln Manor, Inc. v. Department of
       Public Health, 358 Ill. App. 3d 1116, 1119 (2005). “However, where such statute contains
       negative words, denying the exercise of the power after the time named, or where a disregard
       of its provisions would injuriously affect public interests or private rights, it is not directory
       but mandatory.” Carrigan v. Illinois Liquor Control Comm’n, 19 Ill. 2d 230, 233 (1960).
¶ 19        Next, we consider whether section 3-212(c) of the Act (210 ILCS 45/3-212(c) (West
       2008)) applies to matters initiated by the Department in investigating complaints. UDI argues
       the Act does not distinguish between various types of surveys in setting the time period
       during which the Department determines violations of the Act. However, the plain language
       of section 3-702 of the Act outlines the time frame for investigations pursuant to the filing
       of a complaint. Section 3-212 of the Act does not mention inspections following the filing
       of a complaint. 210 ILCS 45/3-212(c) (West 2008). By merely separating the provisions, the
       Act distinguishes between different types of surveys: those conducted after a complaint was
       filed and those that were not.
¶ 20        UDI claims the Act must be read as a whole to avoid “absurd results.” UDI also contends
       this court should read sections 3-702 and 3-212(c) of the Act together. This reading means
       the Department makes its determination of violations after a complaint investigation within
       30 working days pursuant to section 3-702(d) of the Act (210 ILCS 45/3-702(d) (West
       2008)), but no later than 60 days pursuant to section 3-212(c) of the Act (210 ILCS 45/3-
       212(c) (West 2008)). UDI is correct that statutes are to be read in their entirety. People v.
       McCurry, 2011 IL App (1st) 093411, ¶ 12. However, when a statute provides two separate
       time frames for two separate situations, we interpret the statute by applying its plain
       language. UDI cites J.S.A v. M.H., 224 Ill. 2d 182, 197 (2007), to support its argument:

                                                  -5-
               “One of the fundamental principles of statutory construction is to view all provisions
           of an enactment as a whole. In re Donald A.G., 221 Ill. 2d 234, 246 (2006). Accordingly,
           words and phrases must be interpreted in light of other relevant provisions of the statute
           and must not be construed in isolation. Michigan Avenue National Bank, 191 Ill. 2d at
           504.”
       However, UDI fails to cite the next three sentences, which read:
           “We clarify, however, that where–as in the instant cause–there are two separate statutory
           enactments to be construed, this rule of construction does not mean that the provisions
           of the two separate enactments are to be construed together as a whole. To the contrary,
           we must construe each enactment separately, and only view the provisions within each
           enactment as a whole. Therefore, in the matter at bar, we will separately construe each
           of the relevant statutory enactments.” Id.
¶ 21       We agree with the ALJ and the trial court that the Department possessed proper
       jurisdiction, and that section 3-702(d) of the Act applies in this case, not section 3-212(c),
       because UDI’s violation was determined pursuant to a complaint investigation. In this case,
       the Department concluded a requested investigation following the incidents surrounding R1’s
       death. The investigation concluded September 6, 2007, and at that time was classified as a
       valid report. The Act states the “Department shall also notify the facility of such findings
       within 10 days of the determination.” 210 ILCS 45/3-702(e) (West 2010). Here, notice was
       not given until March 2008. UDI also claims the time frame in section 3-702(e) of the Act
       is mandatory and the Department’s determination that a violation occurred was untimely
       made. “A provision is mandatory under this dichotomy when there is negative language
       prohibiting further action in the case of noncompliance or when the right the provision is
       designed to protect would generally be injured under a directory reading.” (Internal quotation
       marks omitted.) In re Rufus T., 409 Ill. App. 3d 969, 973 (2011). Courts look to the context
       of statutory provisions to determine legislative intent:
               “Generally, the use of the word ‘shall’ in a statute is regarded as indicating a
           mandatory rather than a directory intent. The rule is not, however, an inflexible one; the
           statute may be interpreted as permissive, depending upon the context of the provision and
           the intent of the drafters.” Woodard, 175 Ill. 2d at 445.
       The use of the word “shall” is often determinative of whether a statute is mandatory as
       opposed to permissive, but “shall” has never been considered determinative of whether a
       statute is mandatory or directory. Id. Failure to comply with a mandatory statutory
       requirement will have the effect of invalidating the governmental action to which the
       procedural requirement relates. Id.
¶ 22       In Moon Lake Convalescent Center v. Margolis, 180 Ill. App. 3d 245, 248 (1989), this
       court reversed a trial court’s order setting aside the decision of the director of the Department
       and reinstated an order revoking Moon Lake’s license for violations found by the director
       during an inspection. In that case, the circuit court found the Department had no jurisdiction
       to proceed against Moon Lake, because it failed to determine alleged violations of the Act
       within the time limits outlined under section 3-702(d) of the Act. Id. at 254. The court in
       Moon Lake concluded:


                                                 -6-
            “[S]ection 3-702(d) time frames are directory rather than mandatory. The primary
            purpose of the Act undoubtedly is to protect nursing home residents. The legislature
            promulgated the Act amid concern over reports of inadequate and degrading treatment
            of nursing home care residents.” Id. at 255-56.
       We agree that the welfare of nursing home residents is paramount and that the death of a
       resident due to violations by UDI is shocking to the conscience. The Department filed its
       notice of findings after the deadline in section 3-702(d) of the Act. However, just as the
       Moon Lake court concluded, we do not find the protection of the residents depends upon a
       mandatory interpretation of the section. “Such a construction would be more injurious to
       residents than the benefits the residents would receive.” Id. at 256; see also Frances House,
       Inc. v. Department of Public Health, 269 Ill. App. 3d 426, 429 (1995) (citing Moon Lake,
180 Ill. App. 3d at 256, with approval).
¶ 23        We recognize that Moon Lake was distinguished by this court in Lincoln Manor, Inc. v.
       Department of Public Health, 358 Ill. App. 3d 1116 (2005). In that case, a resident of
       Lincoln Manor nursing home exited the home without knowledge of the staff, only to fall and
       fracture a hip. Id. at 1117-18. The Department conducted an inspection, after which a notice
       of violations under the Act was issued to Lincoln Manor in excess of the 120-day time period
       required under section 3-707 of the Act. Id. at 1118. The circuit court found the
       Department’s finding of a violation of the Act void, and the appellate court affirmed. Id. at
       1117. However, we note the court in Lincoln Manor explicitly acknowledged section 3-
       707(d) of the Act, which was at issue in Moon Lake, was not at issue in Lincoln Manor (nor
       is it at issue in this case). The court in Lincoln Manor also noted section 3-702 of the Act,
       which was at issue in Moon Lake and in the case before us, is directory (not mandatory)
       because it does not include negative language. Id. at 1120. Moreover, the Lincoln Manor
       court cited Sutherland Statutory Construction in its treatment of negative language in how
       such language appears in statutes:
                 “According to Sutherland Statutory Construction:
                 ‘Negative words in a grant of power should never be construed as directory. Where
                 an affirmative direction is followed by a negative or limiting provision, it becomes
                 mandatory. Negative words do not always compel an imperative construction nor
                 does their absence compel directory construction. However, the absence of negative
                 words may be considered in support of directory construction.’ 3 N. Singer,
                 Sutherland Statutory Construction § 57:9, at 37 (6th ed. 2001).” Lincoln Manor, 358
Ill. App. 3d at 1119.
       Therefore, the Lincoln Manor court at once acknowledges section 3-702(d) of the Act as it
       appears in Moon Lake as directory and distinguishes its ruling from that in Moon Lake.
¶ 24        Because we conclude section 3-702 of the Act applies, we need not evaluate UDI’s
       question whether the negative language of “no later than” contained in section 3-212 of the
       Act creates a mandatory deadline the Department is required to follow. Additionally, because
       we find the Department had proper jurisdiction, UDI is not entitled to an award of expenses
       and attorney fees.



                                                -7-
¶ 25                                      CONCLUSION
¶ 26       In sum, we conclude the Department retained jurisdiction over the matter. We reject
       UDI’s argument the Department lost jurisdiction when it did not comply with section 3-
       212(c) of the Act in issuing an untimely determination of violations. We agree with the trial
       court and the ALJ that section 3-702 of the Act applies in this case and a finding that UDI
       violated the Act is in the best interest of the residents of the facility. Based upon the
       foregoing, we accordingly affirm the Department’s administrative decision.

¶ 27      Affirmed.




                                                -8-